JUDGMENT
PER CURIAM.
This case is before us for a second time, it having been previously remanded on a procedural ground with jurisdiction retained in this court. Dulles v; Dulles, D. C.App., 302 A.2d 59 (1973). The procedural deficiency has now been cured.
After a trial, the defendant’s wife (ap-pellee) was awarded a decree of absolute divorce on the ground of voluntary separation continuing for more than one year without cohabitation. The wife was also awarded custody of their three minor children, with reasonable visitation rights and privileges being granted the husband. The wife was also granted ownership of the family residence. The matters of child support, alimony and contribution to the *831wife’s counsel fees were reserved until such time as the husband has employment.
After a review of the record (the trial court’s Approved Statement of Proceedings and Evidence) as well as the briefs of the parties and oral argument thereon, we are of the opinion that the trial court’s findings and conclusions are amply supported by the evidence and we observe no errors of law.
Accordingly, it is this 7th day of November, 1973,
Ordered and adjudged that the judgment and decree entered by the trial court in this proceeding be and they hereby are affirmed.